After stating the law of self-defense to the jury in terms not unfavorable to defendant, the presiding Judge in summing up his instructions *Page 477 
said: "Self-defense is taking the life of a fellow-being where it is necessary to do it to protect your own person; and to make out a case of self-defense, you must show he was not guilty of any wrong in bringing about the difficulty. He must have no means of escape. If so, he must avail himself of it. If he has any possible means of escape, there was no necessity." This last sentence was clearly an erroneous statement of the law, under the decisions of this Court, and being the final statement of the Judge on the subject of which he was speaking, it seems to me it was probably regarded by the jury as the controlling instruction. For this reason, I think there should be a new trial.